Exhibit 10.1
 
SETTLEMENT AND TERMINATION AGREEMENT
 
 
THIS SETTLEMENT AND TERMINATION AGREEMENT (the “Settlement Agreement”) is
entered into as of May 1, 2013 by and among LEGEND OIL AND GAS LTD., a Colorado
corporation (“Legend”), LEGEND ENERGY CANADA LTD., an Alberta Canada corporation
(“Legend Canada”), and WI2WI CORPORATION (formerly known as International
Sovereign Energy Corporation), a Canadian corporation (“Wi2Wi”).
 
WHEREAS, the parties previously entered into an Asset Purchase Agreement dated
as of September 13, 2011, as amended by an Amending Agreement dated as of
October 20, 2011 (as amended, the “Asset Purchase Agreement”);
 
WHEREAS, the parties desire to resolve all outstanding issues and obligations
remaining under the Agreement pursuant to the terms contained herein.
 
NOW THEREFORE IT IS AGREED AS FOLLOWS:
 
1.  
The parties agree that Legend owes Wi2Wi the amount of $60,000.00 under the
Asset Purchase Agreement.

 
2.  
Wi2Wi agrees to accept a Promissory Note in the form attached hereto as
Exhibit A in full settlement of any and all obligations of Legend and Legend
Canada under the Asset Purchase Agreement.

 
3.  
Wi2Wi hereby waives its put rights set forth in Section 4.4 under the Agreement
effective as of the date of this Settlement Agreement.

 
4.  
Within 30 days following the closing of a debt or equity financing for Legend,
Legend shall prepare and file with the U.S. Securities and Exchange Commission a
registration statement on Form S-1 (or such other form as Legend may then be
permitted to use) under the Securities Act for the resale by Wi2Wi of restricted
shares of Legend common stock held by Wi2Wi as of the date hereof.  The date on
which the registration statement is filed with the SEC is referred to as the
“Filing Date”.  Legend shall use its reasonable best efforts to cause such
registration statement to be declared effective as soon as practicable after the
Filing Date.

 
5.  
The parties agree that this Settlement Agreement is being entered into in
settlement and full satisfaction of all remaining obligations under the Asset
Purchase Agreement.  Accordingly, effective upon the Filing Date, the parties
hereby terminate the Asset Purchase Agreement in its entirety and agree that no
party shall have any continuing rights or obligations thereunder.

 
6.  
Effective upon the Filing Date, Legend and Legend Canada, on the one hand, and
Wi2Wi, on the other hand, hereby irrevocably and unconditionally releases,
acquits and forever discharges the other party, and each of its respective
current or former officers, directors, employees, agents, representatives,
attorneys, insurers, affiliates, parents, successors, and all persons acting by,
through, under or in concert with any of them (collectively, the “Releasees”),
or any of them, from any and all damages, claims, complaints, liabilities,
obligations, promises, agreements, controversies, causes of action, suits, and
demands of any nature whatsoever (including those for attorneys' fees, experts
fees, or any other damages) existing as of the date of this Settlement
Agreement, whether known or unknown, suspected or unsuspected, which the
releasing party now has or claims to have or which the releasing party has
asserted or hereafter may assert against any of the Releasees that arise out of
or relate to the Asset Purchase Agreement.

 
 
-1-

--------------------------------------------------------------------------------

 
 
7.  
This Settlement Agreement shall be governed by and construed under the laws of
Ontario, without giving effect to conflicts of laws principles.

 
8.  
This Settlement Agreement and all of the provisions hereof shall be binding upon
and inure to the benefit of the parties to this Settlement Agreement and their
respective successors and assigns, including any assignees of Shares (as defined
in the Asset Purchase Agreement).

 
9.  
Each of the parties to this Settlement Agreement irrevocably attorns and submits
to the exclusive jurisdiction of the Courts of Ontario in any action or
proceeding arising out of or relating to this Settlement Agreement.  Each of the
parties waives objection to the venue of any action or proceeding in such court
or any argument that such court provides an inconvenient forum.

 
EXECUTED as of the date first written above.
 
WI2WI CORPORATION


 
By:                                                         
Name:                                                    
Title:                                                      
 
 
LEGEND OIL AND GAS LTD.
 
 
By:                                                         
Name:                                                    
Title:                                                     
 
 
LEGEND ENERGY CANADA LTD.
 
 
By:                                                         
Name:                                                    
Title:                                                      
 
 
 
-2-

--------------------------------------------------------------------------------

 
 
Exhibit A


 
PROMISSORY NOTE
 
 

$60,000.00  May 1, 2013

 
Seattle, Washington
 
For value received LEGEND OIL & GAS LTD., a Colorado corporation (the
“Company”), promises to pay to WI2WI CORPORATION (formerly known as
International Sovereign Energy Corporation), a corporation existing under the
laws of Canada (the “Holder”) the principal sum of $60,000.00 together with
accrued and unpaid interest thereon, each due and payable on the date and in the
manner set forth below.  The Company will reimburse Holder for any GST (goods
and services tax) assessed on Holder from payments on this Note.
 
This promissory note (the “Note”) is issued as fulfillment of and settlement for
any and all (i) obligations arising out of the Asset Purchase Agreement entered
into by and among Holder, its subsidiary Legend Energy Canada Ltd. and Company
as of September 13, 2011, as amended by an Amending Agreement dated as of
October 20, 2011 (as amended, the “Agreement”), (ii) a full and complete waiver
of Holder’s put rights set forth in Section 4.4 of the Agreement, and
(iii) termination of the Agreement and all remaining rights and obligations
thereunder, all effective as of the date of this Note.  Capitalized terms used
herein without definition shall have the meanings given to such terms in the
Agreement.
 
1. Repayment.  All payments of interest and principal shall be in lawful money
of the United States of America to the Holder.  All payments shall be applied
first to accrued interest, and thereafter to principal.  The outstanding
principal amount of the Note shall be due and payable on the earlier of
(a) promptly following closing of a debt or equity financing for the Company or
(b) sixty (60) days from the date of this Note (the “Maturity Date”). Interest
Rate.  The Company promises to pay simple interest on the outstanding principal
amount hereof from the date of this Note until payment in full, which interest
shall be payable at the rate of eight percent (8%) per annum or the maximum rate
permissible by law, whichever is less.  Interest shall be due and payable on the
Maturity Date and shall be calculated on the basis of a 365-day year for the
actual number of days elapsed.
 
2. Maturity. The entire outstanding principal balance and all unpaid accrued
interest shall become fully due and payable on the Maturity Date.
 
3. Expenses. In the event of any default hereunder, the Company shall pay all
reasonable attorneys’ fees and court costs incurred by Holder in enforcing and
collecting this Note.
 
4. Prepayment.  The Company may prepay all or part of this Note prior to the
Maturity Date without the consent of the Holder and without premium or penalty.
 
5. Default.  If there shall be any Event of Default hereunder, at the option and
upon the declaration of the Holder and upon written notice to the Company (which
election and notice shall not be required in the case of an Event of Default
under Section 6(b) or 6(c)), this Note shall accelerate and all principal and
unpaid accrued interest shall become due and payable. The occurrence of any one
or more of the following shall constitute an Event of Default:
 
 
-3-

--------------------------------------------------------------------------------

 
 
(a) The Company fails to pay timely any of the principal amount due under this
Note on the date the same becomes due and payable or any accrued interest or
other amounts due under this Note on the date the same becomes due and payable;
 
(b) The Company files any petition or action for relief under any bankruptcy,
reorganization, insolvency or moratorium law or any other law for the relief of,
or relating to, debtors, now or hereafter in effect, or makes any assignment for
the benefit of creditors or takes any corporate action in furtherance of any of
the foregoing; or
 
(c) An involuntary petition is filed against the Company (unless such petition
is dismissed or discharged within thirty (30) days under any bankruptcy statute
now or hereafter in effect, or a custodian, receiver, trustee, assignee for the
benefit of creditors (or other similar official) is appointed to take
possession, custody or control of any property of the Company.
 
6. Waiver.  The Company hereby waives demand, notice (other than notices
expressly required by this Note), presentment, protest and notice of dishonor.
 
7. Usury Savings Clause.  In the event any interest is paid on this Note which
is deemed to be in excess of the then legal maximum rate, then that portion of
the interest payment representing an amount in excess of the then legal maximum
rate shall be deemed a payment of principal and applied against the principal of
this Note.
 
8. Governing Law.  This Note shall be governed by and construed under the laws
of the Ontario, without giving effect to conflicts of laws principles.
 
9. Dispute Resolution.  Each of the parties to this Settlement Agreement
irrevocably attorns and submits to the exclusive jurisdiction of the Courts of
Ontario in any action or proceeding arising out of or relating to this
Settlement Agreement.  Each of the parties waives objection to the venue of any
action or proceeding in such court or any argument that such court provides an
inconvenient forum.
 
10. Modification; Waiver. Any term of this Note may be amended or waived with
the written consent of the Company and the Holder.
 
11. Successors and Assigns. This Note may be not transferred without explicit
consent of the Company and if consent is provided, only upon its surrender to
the Company for registration of transfer, duly endorsed, or accompanied by a
duly executed written instrument of transfer in form satisfactory to the
Company.  Thereupon, this Note shall be reissued to, and registered in the name
of, the transferee, or a new Note for like principal amount and interest shall
be issued to, and registered in the name of, the transferee.  Interest and
principal shall be paid solely to the registered holder of this Note.  Such
payment shall constitute full discharge of the Company’s obligation to pay such
interest and principal.  Subject to the exceptions specifically set forth in
this Note, the terms and conditions of this Note shall inure to the benefit of
and be binding upon the respective executors, administrators, heirs, successors
and permitted assigns of the parties.
 
12. Notices.  Unless otherwise provided, any notice under this Note shall be
given in writing and shall be deemed effectively delivered (a) upon personal
delivery to the party to be notified, (b) upon confirmation of receipt by email
by the party to be notified, or (c) one business day after deposit with a
reputable overnight courier, prepaid for overnight delivery and addressed as
follows:  (i) if to the Holder, to Wi2Wi Corporation, 2107 North First Street,
Suite 540, San Jose, CA  95131, e-mail: sharad@rogers.com.
 
 
-4-

--------------------------------------------------------------------------------

 
 
ORAL AGREEMENTS OR ORAL COMMITMENTS TO LOAN MONEY, EXTEND CREDIT OR TO FORBEAR
FROM ENFORCING PAYMENT OF A DEBT ARE NOT ENFORCEABLE UNDER WASHINGTON LAW.
 
 
LEGEND OIL & GAS LTD.
 
 
By:
 
Name:  Marshall Diamond-Goldberg
 
Title:  President
 


 
-5-

--------------------------------------------------------------------------------

 